Citation Nr: 0937234	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-21 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1984 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his substantive appeal, the Veteran requested a Travel 
Board hearing before the Board.  In August 2009, a Travel 
Board hearing was scheduled for the Veteran.  Prior to the 
hearing, the Veteran filed a motion requesting that the 
hearing be rescheduled based upon a change in his address.  
The motion was granted by the Board in September 2009.

Accordingly, the case is remanded for the following action:  

1.  The RO should review and process the 
Veteran's May 2009 change of address 
notice indicating that he has moved to 
New York, New York.

2.  Following transfer of the case, the 
New York RO must place the Veteran's name 
on the docket for a Travel Board hearing 
at the RO before the Board, according to 
the date of his request for such a 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




